                                                                    FILED !~PEI\{ COURT .      1
                                                                    ON    ---ZSl \C\ , ~    t~-Y
                                                                        Peter A. Moore, Jr., Clerk
                                                                        US District Court
                                                                        Eastern District of NC
WMG
                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )
               v.                          )                  SECOND
                                           )        SUPERSEDING INDICTMENT
                                           )             [Filed Under Seal]
                                           )
MICHAEL ANTHONY GRIFFIN, SR.               )    5:19-CR-346-1B0(4)
REGINA GRIFFIN                             )    5:19-CR-346-1. Bb
ANGELA GRIFFIN                             )    5: 19-CR-346-~B()
CRESHUN ALEXANDRIA GRIFFIN                 )    5:19-CR-346-l\.e,O
SHARON ANNITA EDMOND                       )    5:19-CR-346-6 BO
KATINA GRIFFIN PERRY                       )    5:19-CR-346-l.2 BO
HARVEY GRIFFIN                             )    5:19-CR-346-180
MELVIN GRIFFIN                             )    5: 19-CR-346-~
SHAWN ALLEN-FARMER                         )    5:19-CR-346-q . 0
JASMINE MARIAH DAVIS                       )    5: 19-CR-346-1;0
TYRONE EDMONDS                             )    5:19-CR-346-\     0
COSCINA MARIE BROOKS                       )    5: 19-CR-346-~\2~~
JASPER DEONTA GOODMAN                      )    5:19-CR-346-\ 3 eQ



      The Grand Jury charges that:

                                   INTRODUCTION

       1.      MICHAEL ANTHONY            GRIFFIN,      SR.   (hereinafter      "MICHAEL

GRIFFIN") was an individual who resided and did business in the Eastern District

9.f_ North Carolina. Operating from his home in Knightdale, and from a business

location in Raleigh, MICHAEL GRIFFIN accepted fees from clients for alleged credit

repair services.     In reality, MICHAEL GRIFFIN was creating fictitious credit

profiles and fraudulently altering client credit data through the use of fictitious police

reports.     MICHAEL GRIFFIN also created fraudulent documents in support of


            Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 1 of 37
fictitious credit profiles and credit applications.

       2.      REGINA GRIFFIN was an individual who resided and did business in

the Eastern District of North Carolina. REGINA GRIFFIN was the sister of Michael

Griffin, and was a licensed North Carolina realtor. REGINA GRIFFIN worked, for

a period of time, in an office location where MICHAEL GRIFFIN operated his credit

repair business, and other business ventures including a company called NARD

(Need A Record Deal).

       3.      ANGELA GRIFFIN was an individual who resided and did business in

the Eastern District of North Carolina.          ANGELA GRIFFIN was the wife of

MICHAEL GRIFFIN.

       4.      CRESHUN ALEXANDRIA GRIFFIN was an individual who resided

and did business in the Eastern District of North Carolina.      CRESHUN GRIFFIN

was the daughter of MICHAEL GRIFFIN.                  CRESHUN GRIFFIN worked, for a

period of time, in an office location where MICHAEL GRIFFIN operated his credit

repair business, and other business ventures including NARD.

       5.      SHARON ANNITA EDMOND was an individual who resided and did

business in the Eastern District of North Carolina. SHARON EDMOND was a sister

of MICHAEL GRIFFIN. During times material, SHARON EDMOND operated Sage

Ministries, Inc., also known as Sharon Edmond Ministries.

       6.      KATINA GRIFFIN PERRY ("KATINA PERRY'') was an individual who

resided and did business in the Eastern District of North Carolina. KATINA PERRY

a sister of MICHAEL GRIFFIN.
                                            2




            Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 2 of 37
      7.       HARVEY GRIFFIN was an individual who resided arid did business in

the Eastern District of North Carolina.      HARVEY GRIFFIN was a brother of

MICHAEL GRIFFIN.

      8.       MELVIN GRIFFIN was an individual who resided and did business in

the Eastern District of North Carolina.      MELVIN GRIFFIN was a brother of

MICHAEL GRIFFIN.

      9.       SHAWN ALLEN FARMER was an individual who resided and did

business in the Eastern District of North Carolina.    SHAWN FARMER was a

business affiliate of MICHAEL GRIFFIN.

      10.      JASMINE MARIAH DAVIS was an individual who resided and did

business in the Eastern District of North Carolina.    JASMINE DAVIS was a

business affiliate of MICHAEL GRIFFIN.

      11.     TYRONE EDMONDS was an individual who resided and did business

in the Eastern District of North Carolina. TYRONE EDMONDS was a business

affiliate of MICHAEL GRIFFIN.

      12.      COSCINA MARIE BROOKS was an individual who resided and did

business in the Eastern District of North Carolina.   COSCINA BROOKS was a

business affiliate of MICHAEL GRIFFIN.

      13.      JASPER DEONTA GOODMAN was an individual who resided and did

business in the Eastern District of North Carolina.   JASPER GOODMAN was a

business affiliate of MICHAEL GRIFFIN.

      14.     Among other crimes described herein, MICHAEL GRIFFIN assisted
                                         3



           Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 3 of 37
REGINA GRIFFIN, ANGELA GRIFFIN, CRESHUN GRIFFIN, HARVEY GRIFFIN,

SHAWN ALLEN FARMER, JASMINE MARIAH DAVIS, TYRONE EDMONDS,

COSCINA MARIE BROOKS, and JASPER DEONTA GOODMAN, in carrying out a

fraud upon Synchrony Bank, which issued credit cards to Lowes home improvement

customers. In this scheme, the participants created and used fraudulent identities

to open credit accounts, which they used to purchase stored-value cards.          The

participants then failed to pay off the credit balances incurred on the fraudulent

credit accounts, resulting in losses to Synchrony Bank. These crimes are the subject

of Counts 4 through 14, below.

      15.   In addition to the foregoing, MICHAEL GRIFFIN assisted REGINA

GRIFFIN,    ANGELA      GRIFFIN,     CRESHUN       GRIFFIN,     SHARON ANNITA

EDMOND, HARVEY GRIFFIN, MELVIN GRIFFIN, SHAWN ALLEN FARMER,

and JASPER DEONTA GOODMAN, in obtaining fraudulent identities, bank

statements, pay stubs, and other documents, for use in various frauds upon banks,

lenders, merchants, and landlords, as detailed below. These crimes are the subject

of Counts 15 through 29, below.

      16.   During and in relation to the offenses just described, the defendants also

transferred, possessed, and used certain means of identification belonging to other

individuals. These crimes are the subject of Counts 30 through 45, below.

      17.   Lastly, in connection with the federal grand jury investigation

concernmg MICHAEL GRIFFIN and alternate identities linked to MICAHEL

GRIFFIN, REGINA GRIFFIN, ANGELA GRIFFIN, CRESHUN GRIFFIN, SHARON
                                         4



        Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 4 of 37
EDMOND, and MELVIN GRIFFIN, each provided false testimony concerning their

knowledge of MICHAEL GRIFFIN's fraudulent activities, or facts pertaining to the             1
                                                                                             ,




same, as detailed below.      These crimes are tl).e subject of Counts 46 through 50,

below.

                                      COUNTS 1-3

          18.   Companies known as Credit Reporting Agencies (CRA's) are in the

business of assembling and evaluating consumer credit information for the purpose

of providing reports about the credit-worthiness of consumers to third parties.     These

reports are commonly known as "credit reports."        CRAs include such companies as

Equifax, Experian, and Transunion.

          19.   CRAs sell credit reports to businesses (referred to herein as "end-users")

that are in need of information concerning the credit-worthiness of consumers.       Such

businesses include, among others, banks, lenders, merchants, and landlords.        Credit

reports assist businesses to make decisio'ns concerning whether, and on what terms,

to do busin_ess with the potential customer that is the subject of a particular credit

report.

         20.    Credit reports typically contain a credit score, which is derived from a

· statistical calculation that quantifies the credit risk posed by a prospective customer,

who is identified by such factors as the customer's name and Social Security Number.

The credit score of a particular customer is influenced by many factors, including the

consumer's payment history, utilization of credit, balances, available credit limit, and

length of credit history.     Credit scoring is widely used by end-users to evaluate
                                             5



           Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 5 of 37
applications for credit, identify prospective borrowers, and manage existing credit

accounts.

       21.   Credit reports are derived from information provided to CRAs by

entities referred to herein as "furnishers."    Furnishers are entities that, during the

course of their business, acquire information concerning the credit and payment

histories of their customers, who are identified by, among other things, their name

and Credit Profile Number (CPN).         CRAs utilize the consumer's Social Security

Number as the consumer's CPN.           Common furnishers are credit card issuers,

automobile lenders, department stores, utilities, insurers, and collection agencies.

Many furnishers are also end-users of credit reports.

       22.   Lines of credit, or credit accounts, are the most common item appearing

on credit reports.   CRAs commonly refer to these as "tradelines." The existence of

tradelines, and the timeliness of payments on tradelines, which are linked to a

specific individual through their Social Security Number, can impact the ultimate

credit score of an individual. In other words, the existence of positive tradelines, or

the removal of negative tradelines, on a consumer's credit report can impact that

individual's ability to obtain credit, goods, and services.

      23.    Consumers have the ability to dispute the completeness or accuracy of

information contained in that consumer's file at a CRA.       For example, a consumer

could contact Equifax to provide notification that the consumer did not, in fact, fail to

make timely payments on a tradeline, or that the consumer did not open a particular

tradeline.
                                            6



        Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 6 of 37
       24.    CRAs were required to block credit information for a consumer that-the

consumer alleged was the result of identity theft.         To cause the CRAs to block

information arising from an alleged identity theft, the consumer was required to

present to the CRA: (1) proof of his or her identity, (2) a copy of an identity theft report

(such as a police report), and (3) a statement claiming that the specified tradelines or

other information at issue did not relate to any transaction by the consumer. Absent

proof that the alleged identity theft was unfounded, the CRAs were required to block

the disputed information within 4 days of receiving the report of identity theft.

       25.    Because of the importance of credit histories and credit scores to lending

and other business decisions, the integrity and availability of accurate data and

information maintained by CRAs was important to furnishers, end-users, and CRAs.

The fraudulent inclusion of positive credit information, such as timely payments by

a consumer on a tradeline, had the ability to fals~ly boost the appearance of a

consumer's credit-worthiness and credit score. Likewise, the fraudulent removal of

negative tradelines from    a consumer's credit history through,     for example, a false

allegation that the tradeline resulted from identity theft, also had the ability to

falsely boost the appearance of a consumer's credit-worthiness and credit score.

                                     THE SCHEME

       26.    Beginning at a time unknown, but no later than November of 2012, and

continuing to a time unknown, but no earlier than July of 2019, within the Eastern

District of North Carolina and elsewhere, the defendant, MICHAEL ANTHONY

GRIFFIN, SR., aiding and abetting, devised and intended to devise a scheme to
                                             7



         Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 7 of 37
defraud, and to obtain money and property by means of materially false and

fraudulent pretenses, representations and promises.

                               MANNER AND MEANS

      27.    MICHAEL GRIFFIN carried on an informal business operation which

purported to "repair" the credit of individuals.   In fact, MICHAEL GRIFFIN engaged

in a scheme to defraud credit bureaus, end-users of credit information, and in some

instances, MICHAEL GRIFFIN's own clients.

      28.    To carry out the scheme, MICHAEL GRIFFIN informed potential clients

that he could boost their' credit scores and, in some instances, provide them with an

alternative CPN to conduct credit transactions.        MICHAEL GRIFFIN typically

charged a fee of several thousand dollars for these services. MICHAEL GRIFFIN

accepted payment for his services in cash, via check and via money order.

      29.    MICHAEL GRIFFIN filed and caused to be filed fraudulent disputes

with the CRAs, alleging that a particular negative trade line on the client's credit

report was the result, of the theft of the client's identity.   To convince the credit

reporting agencies that his clients' identities had been compromised, MICHAEL

GRIFFIN drafted and caused to be drafted false police reports which purported to

reflect that the client had contacted the police to report the loss or theft of their

identity. MICHAEL GRIFFIN then transmitted and caused to be transmitted the

false dispute paperwork, including the fraudulent police reports, to CRAs via United

States Mail or interstate fax transmissions.


                                            8



        Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 8 of 37
         30.   In fact, however, MICHAEL GRIFFIN's clients did not file the police

reports that MICHAEL GRIFFIN sent to the CRAs alleging identity theft.               In

reality, the police reports sent to the CRAs were fabricated.

         31.   The CRAs received and relied upon the fraudulent dispute paperwork

created and transmitted by MICHAEL GRIFFIN, resulting in the removal of negative

tradelines from the client credit profiles.

         32.   In some instanc·es, MICHAEL GRIFFIN also offered clients, in exchange

for money, the opportunity to utilize an alternative credit profile to conduct credit

transactions. In reality, the credit profiles were fraudulently created by Griffin so

that Griffin and others could engage in credit transactions without utilizing their true

identity and revealing their true credit history.

                                 USE OF THE WIRES

         33.   On or about each of the dates set forth below, in the Eastern District of

North Carolina and elsewhere, the defendant, MICHAEL ANTHONY GRIFFIN, SR.,

for the purpose of executing the scheme described above, and attempting to do so,

caused to be transmitted by means of wire communication in interstate commerce the

signals and sounds described below for each count:

 COUNT          DATE                                  WIRE
                            Interstate wire transmission of from North Carolina to
                            Equifax In Atlanta, Georgia, containing fraudulent
     1         2/1/2017
                            Raleigh Police Department Report Pl 7-005942 claiming
                            that K.B. was the victim of identity theft.
                            Interstate wire transmission of from North Carolina to
    2          5/25/2017    Equifax in Atlanta, Georgia, containing fraudulent Wilson
                            Police Department Report Pl 7-345614 claiming that T.D.

                                              9




          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 9 of 37
                            was the victim of identity theft.
                            Interstate wire transmission of from North Carolina to
                            Equifax Ill Atlanta, Georgia, containing fraudulent
     3         6/15/2017
                            Raleigh Police Department Report Pl 7-005942 claiming
                            that K.L. was the victim of identity theft.

Each entry in the foregoing table constituting a separate violation of Title 18, United

States Code, Sections 1343 and 2.

                                        COUNT4

                                     The Conspiracy

         34.   Beginning at a time unknown, but no later than March of 2017, and

continuing to a time unknown, but no earlier than December 31, 2018, within the

Eastern District of North Carolina and elsewhere, the defendants MICHAEL

ANTHONY GRIFFIN, SR. and REGINA GRIFFIN, did knowingly combine, conspire,
                                                 J




confederate, and agree with each other and others known and unknown to the grand

jury, to commit an offense against the United States, to wit, to knowingly execute and

attempt to execute a scheme to obtain any of the moneys, funds, credits, assets, and

other property owned by and under the custody and control of a financial institution,

to wit, Synchrony Bank, by means of materially false and fraudulent pretenses,

representations, and promises, in violation of Title 18, United States Code, Section

1344.

                               Purpose of the Conspiracy

         35.   It was the purpose of the conspiracy for the conspirators to acquire credit

and monies in the names of credit profiles that did not belong to them, and thereby


                                            10



          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 10 of 37
avoid responsibility for the debts.

                                  Manner and Means

      36.      Paragraphs 1 through 25 are realleged ~nd incorporated into this Count.

      37.      MICHAEL GRIFFIN, SR. conspired with REGINA GRIFFIN, and

various other individuals known and unknown to the grand jury, to create and use,

fraudulent credit profiles to obtain credit cards from Lowes.

      38.      Lowes is a national home improvement chain store that sold, among

other things, various gift cards and stored-value cards. Lowes costumers had the

ability to apply to Synchrony Bank for a Lowes credit card account.   Synchrony Bank

was an institution whose deposits were insured by the Federal Deposit Insurance

Corporation.

      39.      To create the fraudulent credit profiles, MICHAEL GRIFFIN, SR. would

acquire a Social Security Number belonging to another individual, who often resided

in another state.     In some instances, the Social Security Numbers belonged to

minors.

      40.      MICHAEL GRIFFIN then collaborated with REGINA GRIFFIN, as well

as other conspirators known and unknown to the grand jury, to create fictitious

identities utilizing, among other things, Social Security Numbers that did not belong

to the conspirators. Typically, the conspirators utilized a "mail drop," or mailbox

that was not directly linked to the conspirators, as the mailing address for the

fictitious identity. · In some instances, the conspirators also created a new email

address for the fictitious identity. Additionally, the conspirators frequently utilized
                                           11



          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 11 of 37
pre-paid phone accounts as the phone number to be attributed to the fictitious

identity. In some, but not all instances, the conspirators used their name, or that of

·a family member, for the fictitious identity.

       41.    After creating the fictitious identity, a member of the conspiracy opened

a Lowes credit card, through Synchrony Bank. When applying for the credit card,

the conspirators utilized the fictitious identity rather than their true identity and

Social Security Number.

       42.    After being approved by Synchrony Bank for a Lowes credit card, a

member of the conspiracy utilized the card to purchase, among other things a large

quantity of stored-value cards.   Stored-value cards are a form of debit account which

is not linked to a specific individual. The holder of the stored-value card can use the

card as a cash equivalent to make purchases of goods and services from virtually any

business that accepts VISA or Mastercard as a form of payment.

       43.    After purchasing a large number of stored-value cards and other items

using the fraudulently acquired credit card from Synchrony Bank, the conspirators

then failed to pay the balances on the credit accounts.

       44.    Since the credit balances were linked to Social Security Numbers (SSNs)

that did not belong to the conspirators, as well as to fictitious addresses and

temporary email accounts          and phone      numbers,   the   conspirators   avoided

responsibility for the debts incurred by Synchrony Bank.

       45.    The conspirators failed to pay the balances that they incurred on the

fraudulent credit accounts, resulting in losses to Synchrony Bank.
                                           12



        Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 12 of 37
                                              Overt Acts

         46.     In furtherance of the conspiracy, and to effect the objects thereof, there

   were committed in the Eastern District of North Carolina and elsewhere various

   overt acts, including, but not limited to, a conspirator's creation, and a conspirator's

   use of the following fictitious identities, as described in the table below, within the

   date ranges identified below:

   Dates       'Name                Address           SSN       Birth date         Email
  5/6/2017
                Coscina      5316     Pronghorn                               Cbrooks
    · to                                             *2679      *I* I 1972
                Brooks       Lane                                             @yahoo.com
 6/30/2018
 7/22/2017                    3835 Guess Road,
                 Tyrone                                                       Tyed72
      to                      Apt. 204, Durham,      *9843      *I* I 1972
                Edmonds                                                       @mail.com
 7/31/2018                    NC
 8/17/2017                    5101 Sleepy Willow
                Coscina                                                       Prettybrooks
      to                      Way, Apt. 202,         *2890      *I* I 1970
                Brooks                                                        @gmail.com
 5/31/2018                    Raleigh, NC
 9/12/2017                    4501 New Bern
                Patricia                                                      Patriciagriffin80
      to                      Avenue, Suite 130-     *1872       */ */ 1980
                Griffin                                                       @gmail.com
  1/8/2018                    207, Raleigh
 9/12/2017                    6611 Roundstone                              Griffinre gina 71
                 Regina
      to                      Drive, Apt. 203,       *5689      *I* I 1972 @gmail.com
                 Griffin
  1/8/2018                  . Raleigh, NC
 10/6/2017                    3138 Renaissance
                Shawn                                                         Sfarmerlips
      to                      Park Place, Cary,      *7282      *I* I 1969        ( ·1
                Farmer                                                        @gma1.com
12/31/2018                    NC
10/11/2017
                Harvey      6001 Shanda Dr.,                                  Hgriffin999
      to                                             *2015      */*/1974
                Griffin     Apt. A, Raleigh, NC                               @yahoo.com
12/31/2017
10/11/2017                   824 East Cameo
                Jasmine                                                       Jasminedavis
      to                     Lane, Knightdale,       *3097      *I* I 1992
                 Davis                                                        @yahoo.com
 1/31/2018                   NC
11/21/2017                   4712 Matt Drive,
                 Angela                                                       Griffang1970
      to                     Unit C, Raleigh,        *8004      *I* I 1970
                 Griffin                                                      @mail.com
12/21/2017                   NC
2/20/2018       Michael      2315     Oakridge                                Mike.Jones82
                                                     *2947      *I* I 1982
      to         Jones       Boulevard,                                       @mail.com
                                               13



             Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 13 of 37
I 11131/2018 I               I Durham, NC

           All in violation of Title 18, United States Code, Section 1349.

                                         COUNTS 5-14

            47.   Beginning at a time unknown, but no later than March of 2017, and

     continuing to a time unknown, but no earlier than December 31, 2018, within the

     Eastern District of North Carolina and elsewhere, the defendants identified in the

     table below, aiding and abetting each other, knowingly executed and attempted to

     execute a scheme to obtain any of the moneys, funds, credits, assets, and other

     property owned by and under the custody and control of a financial institution, to wit,

     Synchrony Bank, by means of materially false and fraudulent pretenses,

     representations, and promises.

                                    MANNER AND MEANS

           48.    Paragraphs 1 through 25, and 37 through 46,' are realleged and

     incorporated herein.

           49.     The defendants identified in each row of the table below caused credit

     applications to be filed with Synchrony Bank, ·a Financial Institution, as that term is

     defined in Title 18, United States Code, Section 20. In causing said applications to

     be filed, the defendants utilized the fictitious identity profiles (consisting of, among

     other things, names, dates of birth (DOB), and Social Security Numbers (SSNs)) as

     detailed in each row of the table below.

           50.    In reliance upon the fraudulent information submitted, Synchrony Bank


                                                14



             Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 14 of 37
     extended credit accounts to the fictitious identities.

           51.     The defendants in each row of the table below then used, and caused to

     be used, the fraudulently acquired credit accounts to convert the credit into, among

     other things, stored value cards.

           52.     Ultimately, the defendants identified in each row of the table below

     defaulted on the credit accounts acquired in the names of the fictitious identities.

     Since the defendants caused the fictitious identities to be used on the application,

     however, the defendants avoid responsibility for the debts incurred on the credit

     accounts.

                               EXECUTION OF THE SCHEME

           53.     Beginning and ending on exact dates unknown, but no later than, nor

     earlier than the dates set forth in each row of the table below, within the Eastern

     District of North Carolina and elsewhere, the Defendants identified in each row of

     the table below, aiding and abetting each other, executed and attempted to execute

     the scheme and artifice described above, by creating a fictitious identity, causing that

     identity to be used to open the Synchrony Bank credit accounts identified in each row

     below, and causing the credit accounts to be used to purchase, among other things,

     stored value cards:



                                                     "

C
o·               DEFENDANTS                     DATES
                                                                  FICTITIOUS          CREDIT
u                                                                  IDENTITY·         ACCOUNT
N                   --




                                                15



             Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 15 of 37
                                          ..                  ...        ·•.,J   .
T
                                                  5/6/2017           Coscina Brooks
     MICHAEL GRIFFIN, SR.;
5                                                    to                SSN: *2679       *8601
     COSCINA MARIE BROOKS
                                                6/30/2018           DOB: * I * I 1972
                                                 7/22/2017          Tyrone Edmonds
     MICHAEL GRIFFIN, SR.;
6                                                    to               SSN: *9843        *4555
     TYRONE EDMONDS
                                                 7/31/2018          DOB:*/* I 1974
                                                 8/17/2017           Coscina Brooks
     MICHAEL GRIFFIN, SR.;
7                                                    to                SSN: *2890       *3636
     COSCINA MARIE BROOKS
                                                 5/31/2018          DOB: * I* I 1970
                                                 9/12/2017           Patricia Griffin
     MICHAEL GRIFFIN, SR.;
8                                                    to                SSN: *1872       *0259
     REGINA GRIFFIN
                                                  1/8/2018           DOB:*/*/ 1980
                                                9/12/2017            Regina Griffin
     MICHAEL GRIFFIN, SR.;
9                                                    to               SSN: *5689        *3570
     REGINA GRIFFIN
                                                  1/8/2018          DOB: * I * I 1971
                                                 10/6/2017           Shawn Farmer
     MICHAEL GRIFFIN, SR.;
10                                                   to                SSN: *7282       *4090
     SHAWN ALLEN FARMER
                                                12/31/2018          DOB: * I * I 1969
                                                10/11/2017           Harvey Griffin
     MICHAEL GRIFFIN, SR.;
11                                                   to               SSN: *2015        *1576
     HARVEY GRIFFIN
                                                12/31/2017          DOB: * I* I 197 4
                                                10/11/2017           Jasmine Davis
     MICHAEL GRIFFIN, SR.;
12                                                   to               SSN: *3097        *3972
     JASMINE MARIAH DAVIS
                                                 1/31/2018          DOB: * I * I 1992
   MICHAEL GRIFFIN, SR.;
                                               , 11/21/2017          Angela Griffin
   ANGELA GRIFFIN;
13                                                   to               SSN: *8004        *3895
   CRESHUN ALEXANDRIA
                                                 12/21/2017         DOB: *I* I 1970
   GRIFFIN
             I.
                                                2/20/2018            Michael Jones
   MICHAEL GRIFFIN, SR.;
14                                                  to                SSN: *2947        *9026
   JASPER DEONTA GOODMAN
                                                11/31/2018          DOB: * I * I 1982

     Each of the transactions identified in the foregoing table constituting a separate

     violation of Title 18, United States Code, Sections 1344 and 2.




                                                 16



            Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 16 of 37
                                   COUNTS 15-20

         54.   Beginning at a time unknown, but no later than March of 2016, and

continuing to a time unknown, but no earlier than September 2019, within the

Eastern District of North Carolina and elsewhere, the defendants identified in the

table below, aiding and abetting each other, knowingly executed and attempted to

execute a scheme to obtain any of the moneys, funds, credits, assets, and other

property owned by and under the custody and control of a financial institutions

identified in each row of the table below, by means of materially false and fraudulent

pretenses, representations, and promises.

                               MANNER AND MEANS

         55.     Paragraphs 1 through 25 are realleged and incorporated herein.

         56.    MICHAEL GRIFFIN, SR. assisted various individuals, identified in

each row of the table below, to seek credit from various financial institutions on the

basis of fraudulent information and documents, as detailed in each row of the table

below.

         57.   In reliance upon the fraudulent information submitted, the various

financial institutions extended credit accounts to the applicants.

         58.   The credit accounts were then utilized to fraudulently acquire various

goods and services.

                           EXECUTION OF THE SCHEME

         59.   Between the dates set forth in the table below, each entry constituting


                                          17


         Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 17 of 37
     a separate count of this
                           ,
                              Second Superseding Indictment, within the Eastern District

     of North Carolina and elsewhere, the Defendants identified in each row of the table

     below, aiding and abetting each other, executed and attempted to execute the scheme

     and artifice described above, by creating and then using the fraudulent information

     identified in each row of the table below, to open the credit accounts at the financial

     institutions (as defined in 18 U.S.C.   §   20) identified in each row below:
                                                               .   "

C                        ..
                        .,

                         "                                                            FINANCIAL
0
                                                        FRAUDULENT                   INSTITUTION
u         DEFENDANTS
             ,    .                  PATES              INFORMATION·.                AND CREDIT
N·                                                                                                    '
                                                                                       ACCOUNT
T                                                                         .   ,


                                   Applicant: Angela
                                    10/8/2017
   MICHAEL GRIFFIN, SR.;           Griffin                                           Discover Bank
15                                      to
   ANGELA GRIFFIN                  SSN: 6352                                         Account: *7304
                                    6/30/2018
                                   DOB: 12/22/1968
   MICHAEL GRIFFIN, SR.; 8/11/2017 Applicant: Creshun
                                                                                      Capital One
16 CRESHUN                   to    Griffin
                                                                                     Account: *1249
   ALEXANDRIA GRIFFIN 12/31/2018 SSN: *8563
                                   Paystub for Harvey
                                   Griffin reflecting that
                         11/1/2016 Harvey Griffin made
                                                                                  State Employee's
   MICHAEL GRIFFIN, SR.;     to    $4,068 every other week
17                                                                                  Credit Union
   HARVEY GRIFFIN        9/30/2019 at Transamerica, 4333
                                                                                  Account: *8418-01
                                   Edgewood Road NE,
                                   Cedar Rapids, IA 52499

                                                    Applicant: Melvin
                                    10/5/2017       Griffin
     MICHAEL GRIFFIN, SR.;                                                           Discover Bank
18                                      to          SSN: *1340
     MELVIN GRIFFIN                                                                  Account: *0159
                                    8/31/2018       DOB: 8/5/1975
                                                    Phone: (984)365-2546
                                -
                                                    Applicant: Jasper
   MICHAEL GRIFFIN, SR.;            9/25/2017
                                                    Goodman                         Ally Bank
19 JASPER DEONTA                        to
                                                    DOB: 5/19/1975                Account: *71849
   GOODMAN                          3/28/2019
                                                    SSN: *1367
20   MICHAEL GRIFFIN, SR.;          9/25//2017      Applicant: Jasper                 Capital One

                                                   18



            Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 18 of 37
JASPER DEONTA                       to       Goodman                         Account: *4529
GOODMAN                         8/31/2018    SSN: *1367
                                             DOB: 5/19/1975

Each of the transactions identified in the foregoing table constituting a separate

violation of Title 18, United States Code, Sections 1344 and 2.

                                     COUNTS 21-28

                                     THE SCHEME

       60.      Beginning at a time unknown, but no later than March of 2016 and

continuing to March of 2020, in the Eastern District of North Carolina and elsewhere,

the defendants listed in each row of the table below, aiding and abetting each other,

devised and intended to devise a scheme to defraud, and to obtain money and property

by means of materially false and fraudulent pretenses, representations and promises.

                                MANNER AND MEANS

       61.      Introductory paragraphs 1 through 25 are realleged and incorporated

herein.      MICHAEL GRIFFIN, SR., assisted various individuals to obtain either

fictitious identities, or fictitious documents, that enabled them to obtain credit, goods,

services, leaseholds, and other things of value.

       62.      With respect to the creation of fictitious identities, MICHAEL GRIFFIN,

SR. assisted individuals to create a fictitious identity, consisting of, at a minimum,

an alternate Social Security Number (SSN) and Date of Birth (DOB). This fictitious

identity could then be used, in lieu of the individual's true identity, to apply for credit,

goods, leaseholds, and other things of value. The fictitious identity also allowed the


                                            19



          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 19 of 37
            scheme participants to avoid responsibility for the debts in the event of default.                                                                                  The

            fictitious identities utilized are described in the table below.

                  63.      With respect to cre_9-tion of fictitious documents, MICHAEL GRIFFIN,

            SR. maintained various document templates that allowed him and others to fabricate

            documents to use when applying for, among other things, credit, loans, goods, and

            leaseholds.        In general, these fabricated documents made it appear that the

            applicants supplying the documents were more credit-worthy than they were in fact.

            The fictitious documents utilized are described in the table below.

                                                               USE OF THE WIRES

                  64.      On or about each of the dates set forth below, in the Eastern District of

            North Carolina and elsewhere, the defendant(s) listed in each row of the table below,

            for the purpose of executing the scheme described above, and attempting to do so,

            caused to be transmitted by means of wire communication in interstate commerce

            certain signals and sounds, described in each row below, in connection with the

            transaction identified in each row below:
      ,._
.c                             "
                                                 '   -
                                                                               ,,,   .
                                                                                         ·:,"···
                                                                                                        ,,
                                                                                                                 ,,
                                                                                                                      •·;
                                                                                                                                 ''
                                                                                                                                       ','




                                                                                                                                             ''                                            ''
                                                                                                                                                                                                -.

().    __
                                                         ·"
                                                                                                             "
                                                                                                                            _.                         ,•
                          --                                                  ''

u               DEFENPANT(S)                              ,DATE,-,
                                                                                                   -·            WIRE             '•'.            ,_
                                                                                                                                                            TRANSACTION
                                                                                                                                                             ',;
N                                      ;,
                                                         ','             _,
                                                                                                                      ,,,
                                                                                                                                  ,,
                                                                                                                                                                            "




T··                                -   '"
                                            ''
                                                                     '
                                                                                                                                                                   '
                                                                                                                                                                       '•
                                                                                                                                                                                      ,,

                                                                                                                                                   Attempted purchase
                                                                                                                                                    of Hyundai Genesis
                                                                                              Electronic Credit                                        from Johnson
                                                                                           Application transmitted                                   Hyundai of Cary
21          MICHAEL GRIFFIN, SR.                         10/24/2017
                                                                                           from North Carolina to                                  using SSN *9281 and
                                                                                         Route One, LLC in Michigan                                  fraudulent Social
                                                                                                                                                       Security Card
                                                                                                                                                     bearing the same

                                                                                          20



                    Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 20 of 37
                                                                                   number
                                                                                Lease of 9912
                                                                               Cleaver Court,
                                         Electronic credit verification
                                                                            Raleigh, NC, using
                                               from Amrent in
                                                                          SSN ending in *1871
22   REGINA GRIFFIN          5/9/2017      Pennsylvania to Wilson
                                                                          that did not belong to
                                          Property Management in
                                                                           her, and fraudulent
                                                North Carolina
                                                                            payroll information
                                                                                from NARD.
                                                                          Lease of 4909 N. New
                                                                            Hope, Raleigh, NC,
                                         Electronic credit verification
                                                                           using SSN ending in
     MICHAEL ANTHONY                      request from Lexington on
                             7/15/2016                                      *0831 that did not
     GRIFFIN, SR.;                         the Green Apartments in
23                               to                                        belong to her, a date
     CRESHUN ALEXANDRIA                   Raleigh, North Carolina to
                             8/31/2017                                     of birth that did not
     GRIFFIN                               Corelogic servers located
                                                                             belong to her, and
                                           outside of North Carolina
                                                                           fraudulent paystubs
                                                                                from NARD.
                                           Tenant application form          Lease of 4712 Matt
     MICHAEL ANTOHONY                     transmitted via Docusign,             Drive, Apt. C,
     GRIFFIN, SR.;                       Inc., from North Carolina to       Raleigh, NC, using
24                           8/21/2017
     CRESHUN ALEXANDRIA                     Docusign, Inc. servers        SSN ending in *0831
     GRIFFIN                               located outside of North       that did not belong to
                                                   Carolina                          her.
                                                                           Application for sale
                                          Wire Deposit of $22,100
                                                                           of future receipts of
     MICHAEL ANTHONY                       from Strategic Funding
                                                                          Sage Ministries, Inc.,
     GRIFFIN, SR.                        Partners, doing business as
25                           4/16/2018                                     using a SSN ending
     SHARON ANNITA                        Merchant Cash Group in
                                                                          in *3022 that did not
     EDMOND                              Florida, to Sage Ministries,
                                                                           belong to her, and a
                                           Inc. in North Carolina.
                                                                           fake driver's license
                                           Wire Deposit of $14,104         Application for sale
                                           from Strategic Funding          of future receipts of
     SHARON ANNITA                       Partners, doing business as      Sage Ministries, Inc.,
26                           6/12/2018
     EDMOND                                Merchant Cash Group in          using a SSN ending
                                         Florida, to Sage Ministries,     in *3022 that did not
                                            Inc. in North Carolina.             belong to her
                                              Credit Application          Application for credit
                                          transmitted via interstate           with Kia Motor
     MICHAEL ANTHONY         8/21/2017   wires from Fred Anderson          Finance to purchase
27   GRIFFIN, SR.;            through      Kia of Raleigh in North            a 2017 Kia Forte
     KATINA GRIFFIN PERRY    9/19/2017       Carolina to Kia Motor         using a SSN ending
                                          Finance located outside of      in *0078 that did not
                                                North Carolina                  belong to her
28   KATINA GRIFFIN PERRY    3/11/2016        Electronic resident               Lease of 9250


                                         21



          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 21 of 37
                                           screening application via     Bruckhaus Street,
                                             YARDI, from Grayco           Apt. 211 Raleigh,
                                         Properties in North Carolina     NC; using a SSN
                                          to Experian in California.    ending in *0078 that
                                                                        did not belong to her,
                                                                           and fraudulent
                                                                         payroll information
                                                                            from NARD.

Each entry in the foregoing table constituting a separate violation of Title 18, United

States Code, Sections 1343 and 2.

                                     COUNT 29

      65.      Introductory paragraphs 1 through 25 are realleged and incorporated

herein.

      66.      Between in or about February 11? 2019, and March 19, 2019, REGINA

GRIFFIN applied for and ultimately obtained a loan with Alcova Mortgage LLC for

the purchase of a property at 9211 Calabria Drive, #102, Raleigh, NC 27617.

      67.     Among other things, the loan application required REGINA GRIFFIN

to provide the amount of her assets. REGINA GRIFFIN only listed one asset at the

time that she applied for the loan, which was cash in a Wells Fargo bank account

ending in *3498. REGINA GRIFFIN represented to the bank that the cash balance

was higher than it was in fact.

      68.      In connection with the aforementioned mortgage application, REGINA

GRIFFIN caused to be fabricated several Wells Fargo bank statements and printouts

for account *3498 that showed a higher available cash balance than actually existed

in the account.

                                          22



          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 22 of 37
      69.      REGINA GRIFFIN submitted and caused to be submitted the fabricated

bank statements to Alcova Mortgage in support of her loan application.

      70.      Therefore, between February 11, 2019, and March 19, 2019, in the

Eastern District of North Carolina and elsewhere, the defendant REGINA GRIFFIN,

knowingly made a false statement for the purpose of influencing the action of Alcova

Mortgage LLC, a mortgage lending business, in connection with a loan, in that the

defendant falsified the cash balance in her account ending in *3498, when in truth

and in fact, as the defendant well knew the °?alance was falsely inflated, and the bank

statements supplied in support of the same were fabricated.

      All in violation of Title 18, United States Code, Section 1014.

                                     COUNTS 30-45

      71.      Paragraphs 1 through 64 are realleged and incorporated herein.

      72.      On or about the dates listed in each row of the table below, in the

Eastern District of North Carolina and elsewhere, the defendants identified in each

row of the table below, aiding and abetting each other, did knowingly transfer,

possess, and use, without lawful authority, certain means of identification described

in each row of the table below, during and in relation to a felony violation enumerated

in 18 U.S.C.   §   1028A(c) which is identified in each row of the table below under the

column entitled "related felony," knowing that said means of identification belonged

to another actual person:




                                            23



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 23 of 37
C
0
                                             MEANS OF                RELATED
u    DEFENDANT(S)        Date(s)
                                          IDENTIFICATION              FELONY
N
T
     MICHAEL                                                           Count 2
                                         Name, address, and date
30   ANTHONY            5/25/2017                                    Wire Fraud
                                            of birth of T.D.
     GRIFFIN, SR.                                                  18 U.S.C. § 1343
     MICHAEL            10/23/2017   I                                Count 21,
                                         Social Security Number
31   ANTHONY              through                                    Wire Fraud
                                             ending in *9281
     GRIFFIN, SR.        11/6/2017                                 18 U.S.C. § 1343
     MICHAEL                                                           Count 8
                        9/12/2017
     ANTHONY                             Social Security Number      Bank Fraud
32                          to
     GRIFFIN,SR.;                            ending in *1872       18 U.S.C. § 1344
                         1/8/2018
     REGINA GRIFFIN
     MICHAEL
                        9/12/2017                                      Count 9
     ANTHONY                             Social Security Number
33                          to                                       Bank Fraud
     GRIFFIN,SR.;                            ending in * 5689
                         1/8/2018                                  18 U.S.C. § 1344
     REGINA GRIFFIN
     MICHAEL
                         5/6/2017                                      Count 5
     GRIFFIN, SR.;                       Social Security Number
34                          to                                       Bank Fraud,
     COSCINA MARIE                           ending in *2679
                        6/30/2018                                  18 U.S.C. § 1344
     BROOKS
     MICHAEL
                        7/22/2017                                      Count 6
     GRIFFIN, SR.;                       Social Security Number
35                          to                                       Bank Fraud
     TYRONE                                  ending in *9843
                        7/31/2018                                  18 U.S.C. § 1344
     EDMONDS
     MICHAEL
                        10/6/2017                                      Count 10
     GRIFFIN, SR.;                       Social Security Number
36                          to                                       Bank Fraud
     SHAWN ALLEN                             ending in *7282
                       12/31/2018                                  18 U.S.C. § 1344
     FARMER
     MICHAEL           10/11/2017                                      Count 11
                                         Social Security Number
37   GRIFFIN, SR.;         to                                        Bank Fraud
                                            ending in *2015
     HARVEY GRIFFIN    12/31/2017                                  18 U.S.C. § 1344
     MICHAEL
                       10/11/2017                                      Count 12
     GRIFFIN, SR.;                       Social Security Number
38                         to                                        Bank Fraud
     JASMINE MARIAH                         ending in *3097
                       1/31/2018                                   18 U.S.C. § 1344
     DAVIS
     MICHAEL           8/11/2017                                       Count 16
                                         Social Security Number
39   GRIFFIN, SR.;         to                                        Bank Fraud
                                            ending in *8563
     CRESHUN           12/31/2018                                  18 U.S.C. § 1344

                                             24



          Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 24 of 37
   ALEXANDRIA
   GRIFFIN
   MICHAEL
                           11/21/2017                                    Coun:t 13
   GRIFFIN, SR.;                           Social Security Number
40                             to                                      Bank Fraud
   ANGELA GRIFFIN;                             ending in *8004
                           2/24/2018                                 18 U.S.C. § 1344
   MICHAEL
                           9/25//2017                                    Count 20
   GRIFFIN, SR.;                           Social Security Number
41                             to                                      Bank Fraud
   JASPER DEONTA                               ending in *1367
                           8/31/2018                                 18 U.S.C. § 1344
   GOODMAN
   MICHAEL                  10/5/2017                                    Count 18
                                           Social Security Number
42 GRIFFIN, SR.;                to                                     Bank Fraud
                                              ending in *1340
   MELVIN GRIFFIN           8/31/2018                                18 U.S.C. § 1344
   MICHAEL                                                               Count 25
                           10/17/2017
   GRIFFIN, SR.;                           Social Security Number      Wire Fraud
43                             to
   SHARON ANNITA                              ending in *3022        18 U.S.C. § 1343
                           6/12/2018
   EDMOND
   MICHAEL                                                              Count 27
                            8/21/2017
                                           Social Security Number
44 GRIFFIN, SR.;                to                                    Wire Fraud
   KATINA GRIFFIN           9/19/2017
                                               ending in *0078
   PERRY                                                            18 U.S.C. § 1343
   MICHAEL                                                               Count 28
                                           Social Security Number
45 GRIFFIN, SR.;            3/11/2016                                  Wire Fraud
   KATINA GRIFFIN                              ending in *0078
                                                                     18 U.S.C. § 1343
   PERRY

   Each row of the foregoing table constituting a separate violation of Title 18, United

   States Code, Sections 1028A(a)(l) and 2.

                                           COUNT46

         73.    Introductory paragraphs 1 through 72 are incorporated herein as

   though fully set forth in this count.

         74.    On or about August 22, 2019, in the Eastern District of North Carolina,

   REGINA GRIFFIN, while under oath and testifying in a proceeding before a Grand

   Jury of the United States in the Eastern District of North Carolina, did knowingly


                                               25



           Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 25 of 37
make a false material declaration concerning her knowledge of, and involvement with

MICHAEL GRIFFIN's credit repair business.

      75.    At the time and place aforesaid the Grand Jury was conducting an

investigation into the manner and means by which MICHAEL GRIFFIN conducted

credit repair work for clients.    Various emails reflected that REGINA GRIFFIN

carried out various tasks associated with credit repair on behalf of MICHAEL

GRIFFIN. REGINA GRIFFIN was shown these and other documents, and asked

questions concerning her knowledge of credit repair and monitoring activities. In
                                                            .Jo   ~~
response, REGINA GRIFFIN represented that she had 1knowlecfi~ of such matters.

       76.   At the. time and place alleged, REGINA GRIFFIN, appearing as a

witness under oath at a proceeding before the Grand Jury knowingly made the

following declarations in response to questions with respect to the material matter

alleged in the preceding paragraph.

      77.    After being shown an exhibit displaying a July 24, 2018 email from

"regina@needarecorddeal.com" to "mikegriffin@needarecorddeal.com", bearing the

subject line "credit clients", and stating the following:

             I only pulled Equifax:

             LAWRENCE JONES: no changes
             JASPER GOODMAN· 1 inquiry . left AND 1 negative
             account(Public Service of N) on EF
             DONNELL JOHNSON· no inquiries removed yet and 1 negative
             account(SYNCBICARE CREDIT) removed but 1 negative
             account(Tidewater Finance) was reported on 7 I 18118
             JOHN HARRIS: only 1 inquiry left and 1 acccount(KOHLS) on
             file was removed on EF

                                           26



        Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 26 of 37
            SHAR,ON EDMOND: inquiry removed .... no accounts have been
            removed and 2 more has come on account
            CLIFTON ELLIOTT: no changes on anything
            TERCEL WALKER: no changes on anything

            I am resubmitting everything for the ones that need it.

            Thanks,
            Regina Griffin

REGINA GRIFFIN then stated:

            Okay. Now, honestly, I've never seen this. Now, I don't know
            what's going on with this, but I didn't do that. And that's the
            truth.

      78.   Referring to the content of the same exhibit, REGINA GRIFFIN was

then asked the following question and gave the following answer:

            Q:     Did you do any credit work like this when you were at
                   NARD?

            A:     I've never in my life done credit and I don't even know how
                   to do credit.

      79.   The aforesaid testimony of REGINA GRIFFIN, as she then and there

well knew a_nd believed, was false, in that REGINA GRIFFIN had transmitted

numerous email messages to, and received emails from, MICHAEL GRIFFIN,

concerning MICHAEL GRIFFIN'S credit repair and monitoring activities, and

further, in that REGINA GRIFFIN herself had police reports and affidavits prepared

to attempt to improve her own credit.

      All in violation of Title 18, United States Code, Section 1623.




                                         27



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 27 of 37
                                        COUNT 47

      80.    Introductory paragraphs 1 through 72 are incorporated herein as

though fully set forth in this count.

      81.    On or about August 22, 2019, in the Eastern District of North Carolina,

ANGELA GRIFFIN, while under oath and testifying in a proceeding before a Grand

Jury of the United States in the Eastern District of North Carolina, did knowingly

make a false material declaration concerning her knowledge of CPNs or alternative

credit profiles that existed in her name.

      82.    At the time and place aforesaid the Grand Jury was conducting, among

other things, the nature and extent of MICHAEL GRIFFIN's involvement in creating

alternate identities for use in credit transactions. Various documents reflected that

alternate identities had been created in the name of ANGELA GRIFFIN, and that

these alternate identities had been used to open credit accounts.          ANGELA

GRIFFIN was shown these and other documents, and asked questions concerning her

know ledge of such matters.

      83.    At the time and place alleged, ANGELA GRIFFIN, appearmg as a

witness under oath at a proceeding before the Grand Jury knowingly made the

following declarations in response to questions with respect to the material matter

alleged in the preceding paragraph.

      84.    After being shown documents reflecting the existence of an Angela

Griffin, allegedly residing at 4712 Matt Drive, Apartment C, in Raleigh, with a SSN


                                            28



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 28 of 37
 ending in *8004, ANGELA GRIFFIN was asked the following question and gave the

· following answer:

              Q:      Do you know why there would be what's called a CPN or
                      alternative credit profile in your name?

              A:      I don't.

              Q:      You don't know?

              A:      I don't know.

        85.   ANGELA GRIFFIN was also shown documents concermng an

 alte;rnative identity named Angela Griffin that allegedly lived at 9912 Cleaver Court

 in Raleigh, NC, and allegedly possessed a SSN ending in *6352.          After confirming

 that her SSN did not end in *6352, and that she had not opened any credit accounts

 using SSN *6352, ANGELA GRIFFIN was then asked the following question and

 gave the following answer:

              Q:      Do you know of anyone doing that in your name?

              A:      Not that I'm aware of.

        86.   The aforesaid testimony of ANGELA GRIFFIN, as she then and there

 well knew and believed, was false, in that ANGELA GRIFFIN and MICHAEL

 GRIFFIN communicated concerning both of the aforementioned alternate identities

 using ANGELA GRIFFIN's name, but bearing a different SSN, different date of birth,

 and an address belonging to a family member.

       All in violation of Title 18, United States Code, Section 1623.



                                           29



         Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 29 of 37
                                          COUNT 48

        87.    Introductory paragraphs 1 through 72 are incorporated herein as

· though fully set forth in this count.

        88.    On or about August 22, 2019, in the Eastern District of North Carolina,

 CRESHUN ALEXANDRIA GRIFFIN, while under oath and testifying in a proceeding

 before a Grand Jury of the United States in the Eastern District of North Carolina,

 did knowingly make a false material declaration concerning her knowledge of CPNs              d
 or alternative credit profiles that existed in her name.
                                                                               ~
                                                                                            ir,vf
                                                                            :l\"~s\.l"i)"'-"T\O'II\
                                                                                                      J:.
        89.    At the time and place aforesaid the Grand Jury was conducting; among

 other things, the nature and extent of MICHAEL GRIFFIN's involvement in creating

 alternate identities for use in credit transactions. Various documents reflected that

 alternate identities had been created in the name of CRESHUN GRIFFIN, and that

 these alternate identities had been used to open credit accounts and otherwise

 provide proof of credit.   CRESHUN GRIFFIN was shown these and other documents,

 and asked questions concerning her knowledge of such matters.

        90.    At the time and place alleged, CRESHUN GRIFFIN, appearing as a

 witness under oath at a proceeding before the Grand Jury knowingly made the

 following declarations in response to questions with respect to the material matter

 alleged in the preceding paragraph.

        91.    After being shown documents reflecting the existence of a Creshun

 Griffin, allegedly residing at 4712 Matt Drive, Apartment C, in Raleigh, with a SSN


                                             30



         Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 30 of 37
ending in *8563,     CRESHUN GRIFFIN was asked the following questions and gave

the following answers:

                Q:   Do you know why there would be a Social Security Number
                     in your name that lists the same address that you previously
                     just testified about?

                A·   I do not know.

                Q:    You don't know?

                A:   No, sir.

                Q:   Your dad ever talk to you about giving you an alternative
                     credit profile?

                A:   I don't feel comfortable answering that information.       I
                     don't recall.

          92.   The aforesaid testimony of CRESHUN GRIFFIN, as she then and there

well knew and believed, was false, in that CRESHUN GRIFFIN and MICHAEL

GRIFFIN communicated concerning the aforementioned alternate identity using

CRESHUN GRIFFIN's name, and address, and in that MICHAEL GRIFFIN

provided CRESHUN GRIFFIN alternate identities for use in obtaining residential

leases.

      All in violation of Title 18, United States Code, Section 1623.




                                           31



           Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 31 of 37
                                         COUNT 49

        93.    Introductory paragraphs 1 through 72 are incorporated herein as

 though fully set forth in this count.

        94.    On or about August 22, 2019, in the Eastern District of North Carolina,

 SHARON ANNITA EDMOND, while under oath and testifying in a proceeding before

 a Grand Jury of the United States in the Eastern District of North Carolina, did

 knowingly make a false material declaration concerning her use of SSN that did not                .~V
· belong to her.
                                                                                                   l'i\~~
                                                                                               '\...... _ L
                                                                         fl\1/\   f'4\-.te~'7'-'JVV'-   o-r-
        95.    At the time and place aforesaid the Grand Jury was conducting! among

 other things, the nature and extent of MICHAEL GRIFFIN's involvement in creating

 alternate identities for use in credit transactions, including credit transactions

 carried out by others.    Various documents reflected that alternate identities had

 been created in the name of SHARON EDMOND, and that these alternate identities

 had been used to open credit accounts.     SHARON EDMOND was shown documents

 reflecting the existence of these alternate identities using her name and former

 address, but with an alternate SSN; and asked questions concerning her knowledge

 of such matters.

        96.    At the time and place alleged, SHARON EDMOND, appearmg as a

 witness under oath at a proceeding before the Grand Jury knowingly made certain

 declarations in response to questions with respect to the material matter alleged in

 the preceding paragraph.    Specifically, SHARON EDMOND was asked the following


                                            32



         Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 32 of 37
question and gave the following answer:

            Q:     Have you ever used someone else's Social Security Number
                   besides your real Social Security Number?

            A:     Have I used somebody's---

            Q:     Yes

            A:     I don't remember.   Not to my knowledge.

      97.   The aforesaid testimony of SHARON EDMOND, as she then and there

well knew and believed, was false, in that MICHAEL GRIFFIN and SHARON

EDMOND had previously created an alternate identity consisting of SHARON

EDMONDS's name, an address belonging to someone else, a SSN that was not her

own, and a date of birth that was not her own. SHARON EDM9ND had further .

used this alternate identity, and a fake driver's license containing her photograph

and a false address, to obtain more than $20,000 from Strategic Funding Partners,

doing business as Merchant Cash Group.

      All in violation of Title 18, United States Code, Section 1623.




                                          33



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 33 of 37
                                         COUNT 50

       98.    Introductory paragraphs 1 through 72 are incorporated herein as

though fully set forth in this count .

     . 99.    On or about August 22, 2019, in the Eastern District of North Carolina,

MELVIN GRIFFIN, while under oath and testifying in a proceeding before- a Grand

Jury of the United States in the Eastern District of North Carolina, did knowingly

make a false material dedaration concerning communications with MICHAEL

GRIFFIN regarding MICHAEL GRIFFIN's ability to give MELVIN GRIFFIN an

alternative credit profile; and concerning whether credit accounts had been opened

using an alternative identity MELVIN GRIFFIN.                           Ii',...
                                                                                  ,,\I'-~\feic,..~~
                                                                                          0
                                                                                                      *
                                                                                    I
       100.   At the time and place aforesaid the Grand Jury was conducting, among

other things, the nature and extent of MICHAEL GRIFFIN's involvement in creating

alternate identities for use in credit transactions, including credit transactions

carried out by others.      Documents reflected that alternate identities had been

created in the name of MELVIN GRIFFIN, and that these alternate identities had

been used to open credit accounts.         MELVIN GRIFFIN was shown documents

reflecting the existence of an alternate identity using his name, but someone else's

address and SSN; and asked questions concerning his knowledge of such matters.

       101.   At the time and place alleged, MELVIN GRIFFIN, appearing as a

witness under oath at a proceeding before the Grand Jury knowingly made certain

declarations in response to questions with respect to the material matter alleged in


                                            34



        Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 34 of 37
the preceding paragraph. After being shown a credit report for an alternate identity

bearing his name, but a different SSN and address, MELVIN GRIFFIN was asked

the following questions and gave the following answers:

             Q:    Do you see where - this Social Security Number on there?
                   It's got your name, but it's a Social Security number ending
                   in 3400.

             A:    uh-huh (yes).

             Q:    Did Mr. Griffin ever tell you he would give you an
                   alternative credit profile, that you could get an alternative
                   credit profile?

             A:    No.   I've never spoken to him about anything like that.

             Q:    Do you know why there would be an alternative credit
                   profile with your name?

             A:    Not to my knowledge.

             Q:    Have you ever opened up any credit accounts using a Social
                   Security Number other than your real Social Security
                   Number?

             A:    No.

             Q:    Did you ever give anyone permission to do that in your
                   name?

             A:    No.

      102.   The aforesaid testimony of MELVIN GRIFFIN, as he then and there

well knew and believed, was false, in that MICHAEL GRIFFIN had previously

supplied MELVIN GRIFFIN an alternative identity, consisting of MELVIN

GRIFFIN's name, but an alternate date of birth; address, and SSN.             MELVIN


                                          35



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 35 of 37
GRIFFIN further obtained alternate phone numbers for the alternate identity.

Additionally, the alternate identity was then used to open multiple credit accounts.

      All in violation of Title 18, United States Code, Section 1623.

                               FORFEITURE NOTICE

      The defendants are hereby given notice that all of the defendants' interests in

all property specified herein is subject to forfeiture.

      Upon conviction of any of the offenses set forth in Counts One through Three

and Counts Twenty-One through Twenty-Eight, the charged defendants shall forfeit

to the United States, pursuant to Title 18, United States Code, Section 981(a)(l)(C),

as made applicable by Title 18, United States Code, Section 2461(c), any and all

property, real or personal, constituting, or derived from, any proceeds the defendant

obtained directly or indirectly as a result of the said offenses.

       Upon conviction of the any of the offenses set forth in Court Four through

Twenty and Count Twenty-Nine,'the charged defendants shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 982(a)(2)(A), and/or Title

18, United States Code, Section 981(a)(l)(C) (the latter as made applicable by Title

18, United States Code, Section 2461(c)), any and all property, real or personal,

constituting, or derived from, any proceeds the defendant obtained directly or

indirectly as a result of the said offenses.

       The forfeitable property includes, but is not limited to, the gross proceeds of

the offenses that were received by each defendant.


                                               36



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 36 of 37
      The forfeitable property includes, but is not limited to the gross proceeds of the

offenses that were received by each defendant.

      If any of the above-described forfeitable property, as a result of any act or

omission of the defendants --

      (1) cannot be located upon the exercise of due diligence;

      (2) has been transferred or sold to, or deposited with, a

           third person;

      (3) has been placed beyond the jurisdiction of the court;

      (4) has been substantially diminished in value; or

      (5) has been commingled with other property which cannot be subdivided

      without difficulty --

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p) (made applicable by Title 18, United States Code, Sections 982(b)(l) or Title

28, United States Code, Section 2461(c)), to seek forfeiture of any other property of

said defendant up to the value of the above forfeitable property.

                                                                  d    ;/

                                        Ft0:EWPERSON              .(

                                        DATE:i/t~/ff Ja?()
ROBERT J. HIGDON, JR.
United States Attorney
                  _.,.,...


                             ILMORE


                                          37



       Case 5:19-cr-00346-BO Document 79 Filed 08/19/20 Page 37 of 37
